Fourth Court of Appeals
                               San Antonio, Texas
                                     August 19, 2021

                                  No. 04-21-00282-CV

                FLORESVILLE INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                            v.

                                    Kendra PETITT,
                                       Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. CVW1800453
                         Honorable Lynn Ellison, Judge Presiding


                                     ORDER


      Appellant has filed a motion extend its briefing deadline by ninety days so that
the parties may engage in mediation. The motion is unopposed. We therefore GRANT
the motion. Appellant’s brief is due November 8, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court